
	
		I
		112th CONGRESS
		2d Session
		H. R. 6569
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2012
			Mr. Tipton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit the Federal Government from providing
		  compensation with regard to surveys or mailings.
	
	
		1.Short titleThis Act may be cited as the
			 Survey Savings Accountability
			 Act.
		2.Prohibition on
			 compensationAn executive
			 agency may not provide to an individual compensation that is—
			(a)included with a survey or mailing to
			 encourage the individual to return the survey or mailing; or
			(b)in exchange for a response to a survey or
			 mailing.
			3.DefinitionsIn this Act:
			(a)Executive
			 agencyThe term
			 executive agency has the meaning given the term in section 105
			 of title 5, United States Code.
			(b)MailingThe term mailing means any
			 newsletter, or other piece of mail with substantially identical content, sent
			 by an executive agency to more than 2 recipients with the intent of—
				(1)gathering
			 information for use by such executive agency;
				(2)informing the
			 public of such executive agency action; or
				(3)encouraging
			 support for action by such executive agency.
				(c)SurveyThe
			 term survey means any questionnaire designed to gather
			 information from the public for use by an executive agency.
			
